Order entered March 25, 2022




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-21-00987-CV

     IN THE INTEREST OF B.L.Z.P., J.D, JR., AND J.D., CHILDREN

              On Appeal from the 256th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-20-09241

                                  ORDER

      Before the Court is appellees’ March 23, 2022 unopposed motion to file

their brief on the merits. We GRANT the motion and extend the time to file to

April 14, 2022.


                                         /s/   BONNIE LEE GOLDSTEIN
                                               JUSTICE